DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the Final Rejection Office Action on 03/19/2021, the Examiner rejected Claims 1-14 on the grounds of 35 USC 103 (Fujii, Sugano, Igarashi, Takamatsu, Magdassi). 
In view of Applicant’s arguments and amendments to Claims 1-14, the 35 U.S.C. §103 rejections directed to the claims are withdrawn.
The amended claims of the instant application are directed to a vapor deposition film, comprising: a protection layer; a decoration layer; and a vapor deposition layer, wherein the vapor deposition layer includes a metal including at least one of indium and tin, wherein the decoration layer includes a resin and a black pigment, and wherein the black pigment includes carbon black and manganese ferrite having a spinel structure (Fe,Mn)(Fe,Mn)2O4 wherein a content of the carbon black among components forming the decoration layer in terms of a solid content is 0.3 mass% to 8.0 mass% and 0.5 mass% to 8.0 mass%, and wherein a content of the manganese ferrite having the spinel structure (Fe,Mn)(Fe,Mn)2O4 among components forming the decoration layer in terms of a solid content is 2.0 mass% to 15.0 mass%.  A search of the prior art failed to turn up a single reference or an appropriate combination of references that teaches each and every limitation of the instant claims.
In particular, there was no single or combination of analogous prior art that taught the limitations directed to the black pigment includes carbon black and manganese ferrite having a spinel structure (Fe,Mn)(Fe,Mn)2O4 wherein a content of the carbon black among components forming the decoration layer in terms of a solid content is 0.3 mass% to 8.0 mass% and 0.5 2O4 among components forming the decoration layer in terms of a solid content is 2.0 mass% to 15.0 mass%.  
In regards to Applicant’s arguments filed on 05/12/2021, wherein Applicant argues that the problem to be solved by Fujii differs substantially from that of the problem within Sugano, and therefore one of ordinary skill in the art would not have found it obvious to have utilized the spinel type iron oxides, as disclosed by Sugano, within the pigment of Fujii (Applicant’s Arguments, Pages 3-5), Examiner notes that Applicant’s argument is persuasive and renders the application in condition for allowance.
In particular, as argued by the Applicant, the magnetic powder of Fujii is to carry out mixing and separation processes via an external field, and thus one of ordinary skill in the art would expect the purpose of Sugano to arise from the requirement of the manufacturing process (Page 4), and although Sugano discloses that such materials such as the iron oxide filler having a spinel structure, there is no motivation for one having ordinary skill in the art to turn to the Sugano reference as motivation for modifying Fujii (Page 4).
Therefore, Applicant’s argument is persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN CT LI
Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784